Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2019 and 05/24/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of invention (II) drawn to claims 12-20 in the reply filed on 07/29/2021 is acknowledged.

Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2021.

Claim Objections
Claim 12 is objected to because of the following informalities:  the phrase “blood pressure” in line 4 should be amended to read –the blood pressure--.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the phrase “blood pressure” in line 2 should be amended to read –the blood pressure--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recite the limitation “a process” in line 6, this limitation is not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure if the claimed “a process” in line 6 is the same and/or different than the claimed “a processor” in line 4. The scope of the claim remains indeterminate because of the claimed “a processor” in line 6. 
The Examiner respectively notes that for the purpose of examination the above claimed processors in lines 4 and 6 will be interpreted as the same processor.
Claim 16 recite the limitation “calculating a slope of a fit to acquired pressure measurements” this limitation is not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure what is the claimed “slope to fit acquired pressure measurements” mean and/or how to calculate the slope. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “calculating a slope of a fit to acquired pressure measurements”.
The Examiner respectively notes that for the purpose of examination the above claimed will be interpreted as calculating the slope/curve of pressure measured.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheurer et al (U.S 8,613,705).

As to claim 12, Scheurer discloses a method for monitoring pressure in an inferior vena cava (abstract, as best seen in fig.3) of a subject to diagnose early signs of 
 intermittently measuring blood pressure in the inferior vena cava (col.3, lines 15-35 and col.4, lines 17-24 and lines 34-45, and step 110 in fig.3); 
determining, using a processor (processors in 14 and 16, col.2-3, fig.1), a trend in blood pressure in the inferior vena cava based on the intermittent blood pressure measurements (determining a trend inferior vena cava pressure in step 112, fig.3, col.6, lines 33-36 and lines 53-64 and col.8, lines 44-58); 
determining, using a processor (processors in 14 and 16, col.2-3, fig.1), that the determined trend satisfies alert criteria wherein the alert criteria (baseline inferior vena cava, col.6-1-40) includes an increase in pressure of at least 50% within a 24-hour window (baseline is measured daily, col.6, lines 1-10, indicator 18 activates when a difference between the baseline inferior vena cava pressure value and subsequent inferior vena cava pressure values is greater than a predetermined value, the patient to be notified that the inferior vena cava pressure of the patient has elevated to a potentially dangerous level, col.7, lines 1-11 and col.8, lines 28-64)(the Examiner respectfully notes that a dangerous level may be more than 50% increase; and 
indicating a diagnosis of fluid overload responsive to the determination that the determined trend satisfies the alert criteria (pressure sensor 12 chronically measures the central venous pressure values of the patient in order to accurately measure the dry weight of the patient, col.4, lines 25-33, and indicate fluid or volume overload value/therapy based on the measured inferior vena cava pressure, col.6, lines 33-38 and line 48-64).
As to claim 13, Scheurer discloses the method, wherein intermittently measuring blood pressure comprises acquiring blood pressure measurements using a pressure sensor (sensor 12, col.2, lines 60-67, fig.1) at least two times in a 24-hour period (inferior vena cava pressure is measured between about every 3 hours and about evert 5 hours, col.4, lines 34-45).

As to claim 14, Scheurer discloses the method, wherein determining the trend in blood pressure includes calculating a difference in pressure measurements over a pre-determined period of time (calculate the difference between the baseline pressure and the subsequent pressure measured, col.6, line 50-65).

As to claim 15, Scheurer discloses the method, wherein the pre-determined period of time is 24 hours (col.4, lines 34-45, baseline pressure is measured (daily, hourly, semi-weekly), col.6, lines 1-5, the baseline pressure measurement is taken daily, col.6, lines 7-10).

As to claim 16, Scheurer discloses the method, wherein determining the trend in blood pressure includes calculating a slope of a fit to acquired pressure measurements (the inferior vena cave pressure value is taken continuously for predetermined time period as to generate a pressed data curve which data can then be manipulated in a variety of ways to determine an accurate representation of baseline inferior vena cava pressure, col.6, line 1-20).

As to claim 17, Scheurer discloses the method, wherein indicating the diagnosis of fluid overload comprises generating a visual alert (display, alarm capabilities, when pressure is at a dangerous level, and alerting the patient through wristwatch to visit a physician or adjust fluid overload therapy in col.8, lines 4-43).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Scheurer et al (U.S 8,613,705), in further view of Mulligan et al (U.S 2015/0065826).

As to claims 18 and 20, Scheurer discloses generating different types or alerts to notify the patient to adjust the fluid overload therapy and/or when the pressure measure have reached a dangerous level (col.6, lines 54-65, col.7, lines 5-11 and col.8, lines 4-65), but failed to explicitly teach the alert is an audible message.
However Mulligan discloses an analogous blood pressure monitoring device, wherein the device any blood pressure trends outside of the normal range would set off various alarm conditions, such as an audible alarm, a message to a physician, a message to the patient, an update written automatically to a patient's chart, etc. Such messaging could be accomplished by electronic mail, text message, etc. (par.98).

As audible alarms are well-known in the art, and since Scheurer discloses the device includes display and other alarms capabilities to alert/notify the patient/user when the blood pressure is above a certain dangerous level (col.8, lines 4-43), so it would have been obvious to include an audible alert to alert a user/patient when the pressure is above a certain level and to recommend adjusting the fluid overload therapy, in Scheurer’s invention, as the audible and message alerts taught by Mulligan’s invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MAY A ABOUELELA/Primary Examiner, Art Unit 3791